IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                          :   No. 2075 Disciplinary Docket No. 3
                                          :
LeROY NATHANIEL STRICKLAND                :   Board File No. C1-14-112
                                          :
                                          :   (Superior Court of California, County of
                                          :   Los Angeles, No. NA096686)
                                          :
                                          :   Attorney Registration No. 29498



                                      ORDER



PER CURIAM:



                               th
             AND NOW, this 7 day of October, 2014, a Rule having been entered by

this Court on July 17, 2014, pursuant to Rule 214(d)(1), Pa.R.D.E., directing LeRoy

Nathaniel Strickland to show cause why he should not be placed on temporary

suspension and, no response having been filed, it is hereby

              ORDERED that the Rule is made absolute; LeRoy Nathaniel Strickland is

placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E.; and he shall

comply with all the provisions of Rule 217, Pa.R.D.E.